Argued October 2, 1947.
This appeal from a decree dismissing plaintiff's bill, raises the same questions raised and disposed of in Poland CoalCompany v. Hillman Coal  Coke Co., 357 Pa. 535. While in the Poland Coal Company litigation we had two appeals, in the present case we do not have an appeal from an order refusing to set aside Eavenson's award.
Appellant's Statement of Questions Involved presents two points: first, that the option, similar to the option considered in the Poland Coal Company case, violated the rule against perpetuities; second, that the words "We are desirous of exercising our option" were not a sufficient exercise of the option.
The first point is sufficiently dealt with in the opinion in the Poland Coal Company case. The second point does not merit discussion, the chancellor having found as a fact that the option had been exercised. The finding is not questioned by exception or assignment of error.
The decree is affirmed, costs to be paid by the appellant. *Page 547